Debt brought in the name of the tax collector to recover certain taxes alleged to have been legally assessed on the real estate of the defendant, for the respective municipal years of 1928 and 1929, in the town of Leeds.
Frank A. Morey, for plaintiff.
Laughlin <§• Gurney, for defendant.
Defendant pleaded the general issue with brief statement. The brief statement is not of importance.
The jury returned a verdict for defendant, by direction.
Plaintiff saved and has argued an exception.
The objection interposed to the recovery of the taxes was that prior to the commencement of this action, the collector had, in each year, enforced full collection of the tax by a sale of the property against which assessment had been laid. The proof established this. Moreover, it appeared in evidence that the collector had properly accounted for the proceeds of such sale.
So far as the particular taxes were concerned, they had been collected, and the duties of the collector ended before this action was begun. Exception overruled.